Citation Nr: 1437635	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension, to include as secondary to hepatitis.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that the only diagnosed liver conditions the Veteran has actually claimed, and the only diagnosed liver conditions that are suggested by the record, are hepatitis B and hepatitis C.  The Board has thus recharacterized the liver condition issues to constitute a single issue as listed above.  

The record reflects that the Veteran had been represented by a private attorney, who withdrew his representation of the Veteran on account of his own retirement.  The Veteran was notified of this withdrawal in a July 2014 letter and was given the opportunity to elect a new representative.  He did not do so, so he is unrepresented.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's hepatitis was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In light of the favorable decision as it relates to the issue of entitlement to service connection for hepatitis, any error by VA in complying with the requirements of VCAA is moot.

II.  Service Connection

The Veteran contends that his hepatitis is related to in-service air gun inoculations.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are unremarkable for any treatment or diagnosis of a liver condition.  Service treatment records do show that the Veteran received several immunizations while in service.  

The Board also finds that the Veteran has a current diagnosis of hepatitis B and hepatitis C as evidenced by a December 2012 VA examination report.

As such, the claim turns on whether the Veteran's current disability is related to service.

A December 2010 private medical opinion from a registered nurse notes review of the Veteran's chart and interview of the Veteran.  It notes that the Veteran served in 1976 to 1978 and that he reported having been inoculated with an air gun.  She noted that a large amount of research substantiates that there is a link between hepatitis C and air guns used by the government during that time period.  She also noted that the Veteran reported he began having health issues during his time in service and that his health continued to decline after service.  She noted the Veteran's liver condition, hepatitis B, and hepatitis C and described his treatment.  She opined that, based on the above, "it is in my opinion more likely than not the veteran needs to be considered for compensation for the above listed conditions."  

The Veteran underwent a VA examination in December 2012.  The resulting examination report notes review of the claims file and interview and examination of the Veteran.  The examiner noted diagnoses of hepatitis B and hepatitis C, and no other liver condition diagnoses.  The only known risk factor that he selected was "[i]ntravenous drug use or intranasal cocaine use."  The examiner opined that the Veteran's hepatitis was less likely than not incurred in or caused by service.  His rationale noted that the evidence does not support the Veteran's contention that he came down with symptoms of non A or non B hepatitis one week after leaving service.  He noted the Veteran testified he had no tattoos in service and no sexual contacts.  He also noted that the Veteran's vaccination records do not indicate the method by which he was vaccinated.  He noted that other risk factors included nasal cocaine use and alcohol abuse.  He also noted that the Veteran reported having been diagnosed with hepatitis B in the 1990s and that co-infection with hepatitis B and hepatitis C is particularly common in substance abusers.  

The Board notes that there are competing competent medical opinions of record regarding whether the Veteran's hepatitis is related to his active military service.  The Board further notes that the VA Secretary has recognized air gun inoculations as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  As noted in Wise v. Shinseki:

In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Instead, Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in 'approximate balance.'  

Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis is granted.




REMAND

The Veteran has also claimed entitlement to service connection for hypertension, claimed as secondary to hepatitis.  

In its prior remand, the Board directed the Appeals Management Center (AMC) to obtain an etiology opinion with respect to whether the Veteran has a current hypertension diagnosis that is related to or was aggravated by his hepatitis B or hepatitis C.  The resulting December 2012 examination report diagnoses hypertension but provides no etiology opinion.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds it necessary to remand this issue for an etiology opinion.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, return the claims folder to the December 2012 examiner, if available.  Otherwise, send the claims file to a qualified examiner to review the record and provide an opinion with respect to the following:

Please opine as to whether the Veteran's hypertension was at least as likely as not (a 50 percent probability or greater) incurred secondary to, or aggravated by, his service-connected hepatitis. 

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


